 
EXHIBIT 10.1
 
FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT
 
This First Amendment to Stock Purchase Agreement (“Amendment”) is effective as
of November 15, 2017 and amends that certain Stock Purchase Agreement, dated as
of October 5, 2017 (“SPA”), by and between SpendSmart Networks, Inc., a Delaware
corporation (“Seller”), and Eclipse Marketing LLC, a Delaware limited liability
company (“Buyer”). In consideration of the mutual benefits to be derived
herefrom, Seller and Buyer amend the SPA as follows:
 
1.           The definition of “Ancillary Documents” in Article I is hereby
deleted in its entirety and replaced with the following: “Ancillary Documents”
means a transition services agreement in form and substance reasonably
satisfactory to Buyer, the Note, a security agreement securing the payment
obligations under the aforementioned promissory note with the assets of the
Company in form and substance reasonably satisfactory to Buyer and Seller, and
other documents, certificates and agreements to be delivered in connection with
this Agreement or otherwise requested by Buyer, in form and substance
satisfactory to Buyer.
 
2.           The following defined term and associated definition is hereby
added to Article I: “Note” means a promissory note with a principal amount of
$750,000, subject to increase in accordance with Section 2.02, requiring $20,000
per month payments and having a fifteen-month term, in form and substance
reasonably satisfactory to Buyer and Seller.
 
3.           Section 2.02 is hereby deleted in its entirety and replaced with
the following: The aggregate purchase price for the Shares shall be $2,150,000
(the “Purchase Price”) and payable as follows: at Closing, (a) the Buyer shall
pay $1,400,000 less outstanding balances of Company credit cards as reasonably
determined by Buyer as of Closing and those amounts that are described in
Exhibit D attached hereto (the “Closing Date Payment”) by wire transfer of
immediately available funds to an account designated by Seller to Buyer in
writing and (b) the Buyer shall deliver the Note. In the event a 338(h)(10) or
336(e) election is made, the parties agree to allocate the Purchase Price for
tax purposes as provided in Section 6.05. Notwithstanding the foregoing or any
provision in this Agreement to the contrary, the parties acknowledge and agree
that the principal amount due under the Note from Buyer to Seller shall increase
by $5,000 for each business day between January 31, 2018 and the Closing Date,
if any, unless the failure to close the transactions contemplated hereby by
January 31, 2018 is due to the failure of Seller to perform or comply with any
of the covenants, agreements or conditions hereof to be performed or complied
with by it prior to the Closing or is otherwise at Seller’s election.
 
4.           The following is added as a new Section 5.14: Within five (5)
business days of Closing, Seller shall pay all Transaction Expenses and
Indebtedness that are described in Exhibit E and shall, promptly thereafter,
provide Buyer with evidence of same.
 
5.           The following is added as a new Section 7.02(v): Seller shall have
established admin user accounts (e.g., user ID and password) and user accounts
(e.g., user ID and password) in, and otherwise provide access to, all Company
systems and technology, vendor, payroll, banking and credit card accounts,
including, without limitation, password management systems, software accounts
and bank accounts. In addition, Seller shall have established Charles Gerencser
as a signer on all Company bank accounts and authorized contract on all major
vendor accounts.
 
6.           The first sentence of Section 8.04(a) is hereby deleted in its
entirety and replaced with the following: Seller shall not be liable to the
Buyer Indemnitees under Section 8.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $250,000 (the
“Basket”), in which event Seller shall be required to pay or be liable for all
such Losses in excess of the Basket.
 
7.           Section 8.04(e) is hereby deleted in its entirety and replaced with
the following: Any indemnification obligation of the Seller pursuant to Section
8.02 shall be effected by wire transfer of immediately available funds from the
Seller to an account designated in writing by the applicable Buyer Indemnitee
within fifteen (15) days after the determination thereof. Notwithstanding the
foregoing, in lieu of receiving such payment from the Seller, the Buyer may, in
its sole discretion, offset the amounts due from the Buyer to the Seller under
the Note by the amount of such payment.
 
8.           Section 9.01(b)(ii) is hereby deleted in its entirety and replaced
with the following: (ii) any of the conditions set forth in Section 7.01 or
Section 7.02 shall not have been, or if it becomes apparent that any of such
conditions will not be, fulfilled by January 31, 2018, unless such failure shall
be due to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;
 
9.           Section 9.01(c)(ii) is hereby deleted in its entirety and replaced
with the following: (ii) any of the conditions set forth in Section 7.01 or
Section 7.03 shall not have been, or if it becomes apparent that any of such
conditions will not be, fulfilled by January 31, 2018, unless such failure shall
be due to the failure of Seller to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; or
 
10.           As amended hereby, the SPA remains valid and in full force and
effect.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

 
 
IN WITNESS WHEREOF , the parties hereto have caused this Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
 
 

SpendSmart Networks, Inc.

 
 
Eclipse Marketing LLC
 
Signature:

 
 
Signature:

 
 
 
 
 
 
Name: Luke Wallace
 
 
Name: Michael C. Skaff
 
Title: Chief Executive Officer
 
 
Title: Authorized Person
 

 


 
 
2

 
EXHIBIT D
 
Reconciliation of cash purchase price for the SSPC CA corporation vs. amount to
be funded at closing:
 
 
 
 
Amount of cash purchase price:
 $1,400,000.00 
 
    
Less:
    
Assumption of AMEX card
  56,075.94 
Assumption of CB&T credit card
  69,901.24 
Amount of payroll, taxes and benefits - 1/25 - 1/31
  39,929.00 
  Total cash purchase price reductions
 $165,906.18 
 
    
Amount to be wired to SSPC at closing
 $1,234,093.82 

 
 
 
 
3

 
EXHIBIT E
 
Vendor
Pay at close
27 Holdings LLC
$5,576.00
Alicia Streger
$581.00
BizQuest
$1,330.00
Brian Greenwood
$2,500.00
City of San Luis Obispo
$2.55
Corporation Service Company
$477.52
Crushed Grape
$553.00
Crystal Springs
$830.00
Dan Bantly
$24,500.00
Darren Poore
$2,500.00
David Fowler V
$2,500.00
Digital West
$550.00
Digital West Account #992
$730.30
Executive Janitorial
$1,655.00
Experian Membership
$527.55
Fitch Even
$587.50
Franchise Direct
$420.00
Franchise for Professionals
$1,960.00
Franchise Opportunities
$3,275.00
Gaspar Zavala
$2,500.00
Gusto
$15,000.00
Imurgent
$15,271.76
Inferior Elements
$3,160.00
ITransition, Inc.
$4,556.25
J. Carroll
$0.06
Jake Thompson
$78.40
James Campfield
$2,500.00
John D. Ott
$14,108.26
John Ellis
$9.80
John Rusin
$171.03
Jon Goodman
$259.80
Judy Clay
$2,500.00
MFV Exposition & Franchise Expo
$2,250.00
Mike Williams
$78.40
More Office Solutions
$41.75
Otaviano Mologni
$5,000.00
Plum Grove Printers
$301.36
Proven Franchises
$1,500.00
Rajarshi Chatterjee
$900.00
Sales Gravy
$250.00
Salesforce.com
$4,076.70
Samsung SDS America
$325.00
Scott O’Brien
$53.83
Security Servvices, LLC, A Neustar Company
$750.00
Shernelle Gerson
$2,500.00
Smart and Bigger
$655.00
Sprint
$1,037.09
Todd Durkin
$4,509.80
Trademark DB Corp
$996.00
TroyGould PC
$25,813.00
Ubiquity
$750.00
Valley VIP Deals
$6,000.00
Verizon
$406.32
Vivint
$597.70
YV Analytics
$950.00
Total - Vendor
$170,912.72
Held Payroll
 
11/15
$3,506.00
11/30
$7,569.00
12/15
$13,863.00
12/31
$16,984.00
1/15
$12,545.00
Total - Held Payroll
$54,467.00
PTO for Former Employees
 
Alex Minicucci
$28,000.00
Tim Boris
$9,421.72
Total - Former Employee PTO
$37,421.72
Total of items to be paid by SpendSmart DE
$262,801.44

 
 
4
